Order Affirming the District Court’s Judgment and Sentence [¶1] This matter came before the Court upon its own motion following notification that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered an unconditional “no contest” plea to one count of second degree murder. Wyo. Stat. Ann, § 6-2-104. The district court imposed a sentence of 40 to 80 years. Appellant filed this appeal to challenge the district court’s April 20, 2017, “Judgment and Sentence.” [¶2] On September 15, 2017, Appellant’s court-appointed appellate counsel e-filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an “Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or before November 2, 2017, Appellant “may file with this Court a pro se brief specifying the issues he would like this Court to consider in this appeal.” This Court also provided notice that, after the time for filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.” The Court notes that Appellant did not file a pro se brief or pleading in the time allotted. [113] Now, following a careful review of the record and the “Anders brief’ submitted by appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted and the district court’s “Judgment and Sentence” should be affirmed. It is, therefore, [¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for Appellant, Charles Kenzell Carter, is hereby permitted to withdraw as counsel of record for Appellant; and it is further [¶5] ORDERED that the district court’s April 20, 2017, “Judgment and Sentence” be, and the same hereby is, affirmed. [¶6] DATED this 22nd day of November, 2017. BY THE COURT: /s/ E. JAMES BURKE Chief Justice